Citation Nr: 1241712	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for calcium deposits of the lungs, including as due to exposure to asbestos, jet fuel and cleaning solvents.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from March 1961 until May 1968 and from December 1969 until September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses that further development is necessary.  Specifically, the duty to assist has not been satisfied.

As an initial matter, there are outstanding treatment records that are relevant to the claims.  In a November 2009 statement the Veteran indicated he had treated at the Fort Worth and Dallas VA Medical Centers since October 2009.  Currently, there are no VA outpatient treatment records associated with the claims file.  The Veteran also indicated he would submit evidence supporting his diagnosis of hypertension in his July 2010 Substantive Appeal.  No records were submitted.  In light of the above, the RO should assist the Veteran in obtaining any outstanding private and VA medical records.  38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Additionally, the Board is of the opinion that VA examinations are necessary.  Concerning the claim for hypertension, service treatment records include a June 1973 record that noted the Veteran had questionable associated headaches with elevated diastolic blood pressure and a September 1973 record which indicated that the Veteran may have a propensity to high blood pressure.  Additionally, the December 1982 VA examination included three blood pressure readings, all of which had diastolic readings over 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (explaining hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater and must be confirmed by readings taken two or more times on at least three different days).  As there is some evidence of elevated blood pressure readings both during and after service, a VA examination should be provided to determine whether the Veteran has a current diagnosis of hypertension, and if so, whether it could reasonably be related to service.  38 C.F.R. § 3.159.  

Concerning the claim for calcium deposits of the lungs, the Veteran provided a January 2004 computed tomography of the lungs which noted some calcified granulomas.  He has indicated in statements that this is related to pneumonia during service, or alternatively to exposure to asbestos, jet fuel and cleaning solvents.  Service records reflect the Veteran was treated for pneumonia in September 1972.  His service personnel records reflect he served as a jet engine technician, auto repairman and an aircraft propulsion superintendent.  The Board is without medical expertise to determine whether the findings of calcified granulomas could be related to the pneumonia or exposure to asbestos, jet fuel and cleaning solvents and a VA examination should be provided.  38 C.F.R. § 3.159; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Similarly, the Veteran provided a private November 2009 magnetic resonance imaging test of the cervical spine confirming degenerative changes.  A prior November 2009 VA examination noted a history of lumbar and cervical strain in 1978 and 1979 with complaints of pain, stiffness and weakness of the neck since that time.  The VA examination did not provide a diagnosis or opinion as to the etiology of the cervical spine condition.  In the July 2010 Substantive Appeal, the Veteran indicated that he injured his cervical spine at the same time he injured his lower back.  Given the above, a VA examination should be obtained to determine the nature and etiology of any currently diagnosed cervical spine disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to specify all medical care providers who treated him for his claimed conditions.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  His assistance in identifying and obtaining records should be requested as needed.  The RO/AMC should specifically request medical records from the Fort Worth and Dallas VAMC.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After any requested records have been obtained, the RO/AMC should schedule appropriate VA examination(s) to determine the nature and etiology of the Veteran's claimed hypertension, calcium deposits of the lungs, and cervical spine disabilities.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  The examiner is requested to provide an opinion as to the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hypertension, is caused by or aggravated (permanently made worse by) by the Veteran's active service.  

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability related to calcium deposits of the lungs, including the calcified granuloma noted in 2004, is caused by or aggravated by the Veteran's service, including the pneumonia in 1972 or the reported exposure to asbestos, jet fuel and cleaning solvents.

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cervical spine disability is caused by or aggravated by the Veteran's service, including the reported strain in 1978 or 1979.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


